Name: Council Regulation (EC) No 1011/2002 of 10 June 2002 imposing a definitive anti-dumping duty on imports of powdered activated carbon (PAC) originating in the People's Republic of China
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  coal and mining industries;  competition;  international trade
 Date Published: nan

 Avis juridique important|32002R1011Council Regulation (EC) No 1011/2002 of 10 June 2002 imposing a definitive anti-dumping duty on imports of powdered activated carbon (PAC) originating in the People's Republic of China Official Journal L 155 , 14/06/2002 P. 0001 - 0010Council Regulation (EC) No 1011/2002of 10 June 2002imposing a definitive anti-dumping duty on imports of powdered activated carbon (PAC) originating in the People's Republic of ChinaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 11(2) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS INVESTIGATION(1) By Regulation (EC) No 1006/96 of 3 June 1996(2), the Council imposed a definitive anti-dumping duty on imports of powdered activated carbon originating in the People's Republic of China.B. PRESENT INVESTIGATION(2) Following the publication of a notice of impending expiry(3) of the anti-dumping measures in force, the Commission received a request for an expiry review lodged by the European Chemical Industry Council (CEFIC) on behalf of two producers, together representing a major proportion (more than 80 %) of the total Community production of powdered activated carbon (PAC). The request alleged that injurious dumping of imports originating in the People's Republic of China (China) would be likely to recur if the measures expired.(3) Having determined, after consulting the Advisory Committee, that sufficient evidence existed for the initiation of a review, the Commission initiated an investigation(4) pursuant to Article 11(2) of Regulation (EC) No 384/96 (the basic Regulation).(4) The investigation into the likelihood of a continuation or recurrence of dumping and injury covered the period from 1 June 2000 to 31 May 2001 (IP). The examination of trends relevant for the assessment of a likelihood of a continuation or recurrence of injury covered the period from 1997 up to the end of the IP (analysis period).(5) The Commission officially advised the applicant Community producers, the exporters and exporting producers in China, importers/traders, users and suppliers, which were known to be concerned, of the initiation of the review. The Commission sent questionnaires to all these parties and to those who made themselves known within the time limit set in the Notice of initiation. The Commission also gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing.(6) The Commission sent out 26 questionnaires to unrelated importers/traders and 49 questionnaires to exporters and exporting producers in China. Furthermore, due to the apparent high number of exporters and exporting producers of the product concerned in China, the Commission sent out a questionnaire asking specific information on average sales volume and prices of PAC (sample questionnaire) of each exporter and exporting producer concerned, in order to determine whether sampling was necessary. No answer was received from importers/traders, and one exporter in China replied to the sample questionnaire, but subsequently stopped cooperating.(7) The Commission also sent questionnaires to all other parties known to be concerned and received replies from the two Community producers on whose behalf the request for review was lodged and from two suppliers of raw materials and two users.(8) The Commission sought and verified all the information it deemed necessary for the purpose of the determination of the likelihood of continuation or recurrence of dumping and injury and for the determination of the Community interest. Verification visits were carried out at the premises of the following companies:Producer in the analogue country United States of America:- NORIT Americas Inc, Atlanta, Georgia;Community producers:- Norit NV, Netherlands,- Ceca SA, France.C. PRODUCT UNDER CONSIDERATION AND LIKE PRODUCT(9) The product under consideration is the same as in the original investigation, i.e. PAC currently classifiable within CN code ex 3802 10 00. It is a microporous form of carbon, obtained from a variety of raw material such as coal, peat, wood, lignite, olive stones or coconut shells, which are activated by means of steam or chemical process. PAC is a very fine powder. Activated carbons are also sold in granular forms (granulated activated carbon or GAC) which are not covered by the measures in force.(10) Subsequently to the imposition of definitive measures in 1996, certain difficulties appeared as to the distinction of activated carbon sold in powder from activated carbon sold in granular form. In this regard, it is important to note that both products are made of ensembles of particles of carbon whose size vary and there is no international standard in respect of PAC. Therefore, for the purpose of implementation of the measures, the Community Customs Code Committee defined PAC in the following way: "powdered activated carbon consists of at least 90 percent by mass ( % m/m) of particles with a size less than 0,5 mm". The investigation confirmed the accuracy of this definition.(11) The general applications of PAC are: water treatment (potable process and waste water), gas and air purification, solvent recovery, decolourisation of sugar, vegetables oils and fats, deodorisation and purification of different products in the chemical (i.e. organic acids) or pharmaceutical (i.e. gastrointestinal capsule) or food industries (i.e. alcoholic and soft drinks).(12) As shown in the previous investigation, and as confirmed in the present investigation, it has been established that PAC produced and sold by the Community producers and PAC imported from China are in all respects identical and share therefore the same basic physical and chemical characteristics. China is an economy in transition and, as mentioned in recital 18, normal value had to be established on the basis of information obtained in a market economy third country. According to the information available, PAC produced and sold in the market economy third country, the United States of America has the same basic physical and chemical characteristics as PAC produced in China and exported to the Community. Therefore, they are considered to be like products within the meaning of Article 1(4) of the basic Regulation.D. LIKELIHOOD OF CONTINUATION OR RECURRENCE OF DUMPING1. Preliminary remarks(13) In accordance with Article 11(2) of the basic Regulation, the purpose of an expiry review is to determine whether the expiry of the measures is likely to lead to a continuation or recurrence of dumping.(14) In this respect, the volumes exported to the Community during the IP were examined. It should be noted that since none of the Chinese exporters nor any importer in the Community cooperated during the present investigation, export data were established in accordance with Article 18 of the basic Regulation, i.e. on the basis of information available. Since the imposition of definitive anti-dumping duties in 1996, Community statistics are available for imports of PAC. These statistics have been confirmed by market research information submitted by the complainant Community producers. On this basis, and in the absence of any other more reliable information, these statistics were used. They showed that during the IP 993 tonnes of PAC were imported from China into the Community.(15) During the original IP, the import volume of Chinese PAC into the Community amounted to 4008 tonnes, i.e. approximately 10 % of Community consumption. Imports dropped in 1996 after the imposition of the anti-dumping duty to 960 tonnes and remained relatively stable in the following years, reaching 842 tonnes in 1999, and 811 tonnes in 2000.(16) The market share of Chinese imports of PAC in the Community as recorded in Eurostat is less than 3 % but nonetheless significant, i.e. above the de minimis threshold of the basic Regulation(5).2. Likelihood of continuation of dumping(17) In the context of the likelihood of a continuation of dumping, it was investigated whether dumping of exports from China was currently taking place. This was on the grounds that, if dumping was taking place now, this could be an important indication that dumping would be likely to continue in future, should the measures be allowed to expire.(a) Analogue country(18) Since China is an economy in transition, normal value was determined on the basis of information obtained in an appropriate market economy third country selected in accordance with Article 2(7) of the basic Regulation.(19) The United States of America were selected as an appropriate analogue country in the original proceeding. As indicated in the Notice of initiation, the Commission envisaged to use the United States of America as an appropriate analogue country also in the present proceeding. In this respect, the investigation revealed that the United States of America were the most appropriate analogue country for the following reasons:The United States of America is one of the largest producing countries of PAC worldwide. Figures submitted by the cooperating producer in the United States of America and the Community producers behind the request for review showed that the production volume of both countries is comparable. Furthermore, as mentioned in recital 12 PAC produced and sold in the United States of America was found to be a like product to PAC produced in China and exported to the Community. Domestic sales made by the cooperating United States producer (in terms of volume) were representative when compared to the imports of PAC from China into the Community. Finally, the level of competition in the United States of America was found to be very high. In addition to the competition amongst several producers in the United States of America, there was also competition from imported PAC (mainly from China, Philippines and Sri Lanka), which could be imported without quantitative restrictions or import duties. The main United States producer of PAC was furthermore willing to cooperate.(20) Given the above, and as no comments were received on the choice of the analogue country by any of the interested parties, the United States of America was consequently selected as the most appropriate analogue country.(b) Normal value(21) In accordance with Article 2(1) of the basic Regulation, it was considered whether domestic sales of PAC in the United States of America could, considering the price charged, be seen to be made in the ordinary course of trade. For so doing the Commission examined whether domestic sales were profitable. For this purpose the full cost of production per unit of each grade during the IP was compared to the average unit price of the sales transactions of each grade made during the same period. It was found that all sales were made at a profit. The investigation also revealed that all sales were made to independent customers. As a result the prices paid or payable for PAC by independent customers on the United States domestic market in the ordinary course of trade were used to determine the normal value in accordance with Article 2(1) of the basic Regulation.(c) Export price(22) As already mentioned, neither the Chinese exporters nor exporting producers, nor any importer of PAC in the Community cooperated in this proceeding. Therefore, the export price was determined on the basis of facts available in accordance with Article 18 of the basic Regulation. As already mentioned in recital 14 of the present Regulation, and in the absence of any other more reliable information, this was done by reference to Eurostat.(23) Data in Eurostat are recorded on a cif European Community frontier basis. These prices were brought to a fob basis by deducting ocean freight and insurance cost. The necessary information on these costs has been submitted by the Community industry and used in the calculations, in the absence of any other more reliable information.(d) Comparison(24) For the purpose of ensuring a fair comparison between normal value and export price, account was taken of differences in factors, which were found to affect prices and price comparability in accordance with Article 2(10) of the basic Regulation. In this regard, adjustments for differences in the level of trade, commissions, packing and inland transport costs were made.(25) As far as the normal value is concerned, the weighted average inland transport cost and packing cost per unit were deducted from the domestic sales price. Inland transport cost included insurance, loading and unloading costs. Given the non cooperation of the Chinese exporters or exporting producers, and in the absence of any more reliable information, the same amount for inland transport and packing was deducted from the fob export price.(26) As far as packing costs are concerned, evidence was submitted to the Commission by the complainant Community industry, which showed that at least some of the product exported to the Community was packed in bags while the normal value was established on an ex packaging costs basis. The export price was therefore adjusted downwards for an appropriate amount of packaging costs.(27) Domestic sales in the United States of America were mainly made to end-users, while Chinese exports of PAC are, on the basis of information available, mainly made to traders/distributors. Therefore, the normal value was adjusted by a distributor discount applicable on the United States domestic market.(28) Furthermore and according to evidence submitted by the Community industry, almost all export sales from China were made via export agencies, due to the requirement of export licences. Therefore, a commission fee of 1 % was deducted from the export price.(e) Dumping margin(29) The weighted average normal value and the weighted average export price of all grades were compared at the same level of trade, i.e. distributors/traders. The comparison showed that exports of PAC to the Community have been dumped at a substantial margin during the IP. The dumping margin was equal to the amount by which the normal value exceeded the prices for exports to the Community. The weighted average dumping margin exceeded 40 %.3. Development of imports should measures expire(30) It was also examined as to how imports of PAC from China would develop should measures expire. For that purpose the spare production capacity in China, export volume and the domestic market in China as well as the Chinese price behaviour to other third countries were examined. In the absence of cooperation from exporting producers, market research information submitted by the Community industry was used.(a) Production capacity, domestic market in China and export volume(31) The information available to the Commission showed that China, together with the United States, is the largest producer and exporter of activated carbons (granular and powdered) in the world. Actual production of activated carbons in China amounted to about 100000 tonnes in 1998 according to a statistical industrial census, provided by the Community industry, of which 40 % or 40000 tonnes in powder form. Production capacity was estimated at 140000 tonnes during the same period based on the capacity of the most important Chinese producers representing 31 % of total Chinese capacity, of which at least half can be dedicated to the production of PAC, i.e. 70000 tonnes. A spare capacity of approximately 30000 tonnes was thus available in 1998 for producing PAC.(32) On the basis of data available for prior years included in the abovementioned statistical industrial census, it was estimated that the annual growth rate of consumption, production and production capacity of PAC in China amounted to at least 5 %. On this basis spare capacities of PAC will reach up to 36000 tonnes in 2003. Due to the specific situation on the domestic market (see the following) the total spare capacity would be available for export.(33) Furthermore, according to the abovementioned statistical industrial census, the Chinese domestic market was characterised by a significant oversupply resulting in unstable prices. Therefore, Chinese PAC producers turned increasingly to export markets, often the only possibility to maintain production at all. It is important to note that there were no export restrictions (other than export licences) of PAC in China. Given the situation on the Chinese domestic market, the significant spare capacities and the consequent need to explore export markets, it was considered likely that export prices would be on a low level and dumped.(34) Main export markets for Chinese PAC were south-east Asia, Japan, the Republic of Korea, the United States of America and Europe. However, according to the evidence submitted by the Community industry, the additional need for imported PAC in the other third countries would be minimal and the capability to absorb further Chinese exports therefore almost negligible. Furthermore it should be noted that a number of potential export markets in the Asian region apply high customs tariffs for PAC, such as India and Indonesia.(35) In contrast, should the anti-dumping duty be removed, the Community market would be able to absorb large quantities of Chinese PAC due to the significant Community consumption. In this respect, it should also be noted that Chinese exporters are still present on the Community market via related importers, which facilitates increased imports and distribution of PAC.(36) In conclusion, should the measures be removed, it is likely that Chinese producers will increase their capacity utilisation, as the Community would become an attractive export market.(b) Price behaviour(37) An analysis of the price behaviour of Chinese exporters to other third countries, such as the United States of America and Japan revealed that exports of PAC to these countries were made at very low prices and were dumped when compared to the normal value established in this investigation. As regards the United States and according to the evidence provided by the Community industry, as well as the information provided by the cooperating producer in the United States of America, the level of dumping would exceed 40 %, while the dumping margin for exports to Japan would be over 90 %.(38) Considering the vast spare capacity available for exports and the export-driven Chinese PAC production, it is reasonable to assume that the dumping margins that could be practised in the Community, are likely to be at least at the same level as those to other major exporting markets of Chinese PAC, should anti-dumping measures lapse.4. Conclusion on the likelihood of a continuation of dumping(39) Imports of Chinese PAC during the IP were made above de minimis levels and were still dumped. It was established that dumping continued and that there is a strong likelihood that it would continue should measures be allowed to lapse. Moreover, it is likely that exports of Chinese PAC to the Community will significantly increase (and return to at least the levels found in the original IP) and that prices of these additional import quantities will in all likelihood be dumped at significant levels, should the anti-dumping measures lapse.E. DEFINITION OF THE COMMUNITY INDUSTRY(40) The two Community producers on whose behalf the complaint was lodged cooperated in the investigation. They represented more than 80 % of the Community production of PAC and therefore constitute the Community industry within the meaning of Article 4(1) and Article 5(4) of the basic Regulation.F. SITUATION OF THE COMMUNITY MARKET1. Community consumption(41) Apparent Community consumption of PAC was established on the basis of the sales volumes of the Community industry on the Community market, the information contained in the request for review concerning the other Community producers and Eurostat in relation to imports of PAC.(42) On this basis Community consumption was practically stable during the analysis period at slightly below 40000 tonnes a year.2. Imports from China(a) Volume, market share and prices(43) Based on information from Eurostat, volumes imported from China during the analysis period slightly increased but remained below 3 % of consumption, whilst their market share was above 10 % in the previous investigation.(44) In the analysis period, prices of imports from China increased by 28 %, mainly for two reasons. Firstly, because of the evolution of the euro/dollar exchange rate, especially between 1999 and 2000. Secondly, worldwide prices of coal went up as indicated by market research information.>TABLE>(b) Price behaviour of imports(45) Even after the imposition of an anti-dumping duty in 1996, prices of PAC originating in China remained lower than the Community industry's prices. The difference with Community industry's prices was 15 % during the IP. This differential was established on the basis of average sales prices (ex-works) of the Community industry, Chinese import prices being derived from Eurostat and adjusted for post importation cost, customs and anti-dumping duties.3. Economic situation of the Community industry(a) Preliminary remarks(46) As the Community industry is constituted by two companies, in order to protect confidentiality, the information concerning the Community industry had to be indexed, while market shares for all market participants have been rounded.(b) Production, capacity and capacity utilisation rates(47) The Community industry's production of PAC decreased by 5 % in the analysis period to just over 30000 tonnes. The total production capacity of the Community industry, from 1998 to the IP, was stable at around 35000 tonnes, with a high utilisation rate.(c) Sales in the Community and market share(48) The sales volumes of the Community industry decreased by 11 % between 1997 and 1999. It increased slightly in 2000 and in the IP but remained 6 % below its 1997 level. As consumption was practically stable, market share showed the same trend as sales. Overall, it fell in the analysis period by 7 percentage points to reach approximately 60 % in the IP.>TABLE>(d) Stocks(49) In the analysis period, the Community industry's year end stocks of PAC increased by 15 % as sales decreased and the equipment was continuously run in order to avoid furnace reignition costs that are very high.(e) Sales prices in the Community(50) The Community industry's average net sales prices increased by 7 % in the analysis period. In 1999 and 2000 prices were higher than in the IP.>TABLE>(f) Profitability and return on investment(51) After having registered losses of 10 % in 1993, the IP of the previous investigation, the Community industry returned to profits in 1997. With the exception of 2000 for which profits were satisfactory thanks to the combination of a high level of price and fairly low unit costs, however the profit level achieved by the Community industry never exceeded 6 %. Return on investments was stable and positive during the analysis period.>TABLE>(g) Cash flow(52) The Community industry proved to be cash generative throughout the period, with a similar trend to the one of profitability.(h) Ability to raise capital(53) No specific problem to raise capital or obtain loans was experienced by the Community industry during the analysis period.(i) Employment and wages(54) Employment in the Community industry decreased by 9 % in the analysis period to less than 350 persons while total labour costs increased by 11 % (an increase by around 20 % per employee).(j) Investment(55) During the analysis period, the Community industry made sustained investment to increase its productivity and rationalise its production process. The sums invested each year were fairly stable.(k) Productivity(56) The Community industry's productivity based upon tonnes produced per person employed for the production and sales of PAC increased by 7 % in the analysis period.(l) Magnitude of dumping and recovery from past dumping(57) As concerns the impact on the situation of the Community industry of the magnitude of the actual margin of dumping found during the IP, it should be noted that the margin found for China is significant. Due to the existence of anti-dumping measures however, the Community industry could recover from past dumping.4. Export activity of the Community industry(58) The Community industry's exports of PAC slightly increased over the analysis period, and represent somewhat more than a third of total production.5. Import volumes and prices from other third countries(59) The total import volumes of PAC from third countries other than China decreased during the analysis period from about 7600 tonnes in 1997 to 5400 tonnes in the IP, corresponding to market shares of around 20 % and 15 % respectively. The major exporters to the Community have been the United States of America, Malaysia and Indonesia. While imports from the United States of America have halved, imports from these latter countries increased from about 1100 tonnes in 1997 to 1900 tonnes in the IP. Average import prices from Malaysia and Indonesia were lower than those of the Community industry and in the same range as prices of imports originating in China.6. Sales of other Community producers(60) Other Community producers of PAC are mainly processors of GAC not subject to anti-dumping measures. In the analysis period, they started to import more GAC from China to grind it into PAC. They, thus, were able to gain market share from 10 % in 1997 to more than 20 % in the IP. This competition, however, did not prevent the Community industry to sell its PAC at a price allowing a reasonable profitability.7. Conclusion(61) The measures have enabled the Community industry to return to profitability and have alleviated the price pressure exerted by the dumped imports originating in China. However, the Community industry continued to lose market share especially as other Community producers started to sell PAC made from GAC originating in China. Thus, while its financial situation is satisfactory, its market position remains fragile.G. LIKELIHOOD OF RECURRENCE OF INJURY(62) It is recalled that in recital 39 it was concluded that the expiry of the measures would be likely to lead to a significant increase of dumped imports from China into the Community.(63) Indeed, should the measures lapse, it is likely that considerable volumes will be shipped to the Community market at very low prices which significantly undercut the Community industry's prices. The current price differential of 15 % between the imported product and the Community industry's product (see recital 45) could increase to exceed 30 % (the amount of duty in relation to current import prices), if the measure were allowed to expire. It should be noted that the current Chinese export price to the Community (on a cif basis) is in line with Chinese export prices to other third countries.(64) It is estimated that at least 10000 tonnes of PAC originating in China could be exported to the Community as soon as the duty has lapsed. This would represent more than a fourth of the Community market. As in this type of industry there are high fixed costs and very high reignition costs in case of production stoppage, the arrival of such a quantity of dumped imports would immediately cause a severe price depression on the market as the Community industry would first try to maintain its market share rather than reduce its production. This would in turn completely erode the Community industry's profitability and the industry would return to losses similar to those experienced in 1993. In the medium term the Community industry could be forced out of the market as there is no more room for significant gains in productivity which would allow it to operate at lower unit costs.(65) The above should be seen in the following context. The situation of the Community Industry has undoubtedly improved (although this industry is still fragile). For instance, the Community industry recorded losses of 10,8 % in the original IP which have been turned into a profit of about 6 %. The likely impact of increased imports made at dumped prices set out in the preceding paragraph is also confirmed when looking at the main changes which occurred in the market between the original IP and the current IP.- During the current IP, the market share of imports from China was significantly lower than during the original IP.- The price differential between the Community prices and prices of the Chinese imports has been significantly reduced due to the existence of the duty.- During the current IP there were low-priced imports from Indonesia and Malaysia but the quantities still remained considerably below the levels found for China in the original IP. It is also recalled that imports from Malaysia were already present on the Community market during the original IP.- The market share of producers in the Community, which are not part of the Community industry, has increased.On this basis, it is concluded that the main change which led to an improvement of the situation of the Community industry, was the restoration of a level playing field vis-Ã -vis imports of PAC from China. Therefore, the positive situation of the Community industry would quickly deteriorate should Chinese exporting producers again have the possibility to dump on the Community market at significantly increased quantities.(66) On the basis of the above, it is concluded that, should the measures be allowed to expire, there is a likelihood of recurrence of injury.H. COMMUNITY INTEREST1. Preliminary remark(67) In accordance with Article 21 of the basic Regulation it was examined whether a prolongation of the existing anti-dumping measures would be against the interest of the Community as a whole. The determination of Community interest was based on an appreciation of all the various interests involved, i.e. those of the Community industry, other Community producers, the importers/traders as well as the users and suppliers of the product under consideration.(68) It should be recalled that, in the previous investigation, the adoption of measures was considered not to be against the interest of the Community. Furthermore, the present investigation is a review, thus analysing a situation in which anti-dumping measures have already been in place, which would allow the assessment of any undue negative impact of the current anti-dumping measures on the parties concerned.(69) On this basis it was examined whether, despite the conclusion on the benefit of the measures for the Community industry and on the likelihood of a recurrence of injurious dumping should measures expire, compelling reasons existed which would lead to the conclusion that it is not in the Community interest to maintain measures in this particular case.2. Interests of the Community industry(70) The Community industry has proven to be a structurally viable industry, able to adapt to the changing conditions on the market. This was confirmed in particular by the positive development of its situation at a time when effective competition had been restored after the imposition of anti-dumping measures on imports originating in China and by the industry's investment in state of the art production capacity. However, it can be concluded that, without the continuation of anti-dumping measures, its situation will in all likelihood severely deteriorate.3. Interests of other producers(71) Taking into account the likely quantities and prices of Chinese PAC likely to be exported to the Community if measures were allowed to lapse, other producers of PAC, including from granular activated carbon originating in China, would also see their market share and economic situation deteriorate.4. Interests of unrelated importers/traders(72) The Commission sent out questionnaires to 26 unrelated importers/traders. No answer was received.(73) In these circumstances it was concluded that the continuation of measures would not affect the unrelated importers/traders.5. Interests of users(74) The Commission sent out questionnaires to 42 users. Two incomplete answers were received from which it was evident that PAC had a very small impact on costs (less than 0,1 %).6. Interests of suppliers(75) The Commission sent out questionnaires to 11 suppliers of raw materials to PAC producers to which only two answers were received. The replies were positive to keeping the measures in place as that would mean continued secured sales in the Community.7. Conclusion(76) Given the above, it is concluded that there are no compelling reasons, on the grounds of Community interest, against the prolongation of the anti-dumping measures.I. ANTI-DUMPING MEASURES(77) All parties were informed of the essential facts and considerations on the basis of which it is intended to recommend the maintenance of existing measures. They were also granted a period to make representations subsequent to this disclosure. No comments were received.(78) It follows from the above that, as provided for by Article 11(2) of the basic Regulation, the anti-dumping measures applicable to imports of PAC originating in China, imposed by Regulation (EC) No 1006/96, should be maintained,HAS ADOPTED THIS REGULATION:Article 11. A definitive anti-dumping duty is hereby imposed on imports of powdered activated carbon falling within CN code ex 3802 10 00 (TARIC code 3802 10 00*20 ) originating in the People's Republic of China.2. The amount of the definitive anti-dumping duty shall be EUR 323 per tonne (net weight).Article 2Unless otherwise specified, the provisions in force concerning customs duties shall apply.Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 10 June 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 134, 5.6.1996, p. 20.(3) OJ C 349, 6.12.2000, p. 5.(4) Notice of initiation: OJ C 163, 6.6.2001, p. 7.(5) Article 5(7) and Article 9(3).